Per Curiam.
The third cause of action, which is here attacked for insufficiency, alleges merely a private sale of sixty-five shares of corporate stock owned personally by the defendant. It is urged in support of the contention for insufficiency that such a transaction does not come within the purview of the Securities Act of 1933 (U. S. Code, tit. 15, § 77a el seq.), and, consequently, that the cause of action concededly predicated thereon may not be maintained. Considering the act in the light of its language, the reasons for its enactment, the Presidential message respecting it and the committee reports in Congress, we are of opinion that it was not intended that this legislation should apply to the transaction here under consideration.
It follows, therefore, that the order denying defendant’s motion to dismiss the third cause of action for insufficiency should be reversed, with twenty dollars costi and disbursements, and the motion granted.
Present ■—■ Martin, P. J., O’Malley, Townley, Glennon and Untekmyer, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion granted.